 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Ugly Pools USA Incorporated,                     No. CV-19-01290-PHX-ESW
10                  Plaintiff,                         ORDER
11    v.
12    We Can Fix It Remodeling LLC, et al.,
13                  Defendants.
14
15          Before the Court is Plaintiff’s Motion for Default Judgment. (Doc. 24.) The matter
16   was referred to Magistrate Judge Eileen S. Willett for a Report and Recommendation.

17   (Doc. 25.) On November 7, 2019, Magistrate Judge Willett filed a Report and
18   Recommendation with this Court, recommending the Court grant Plaintiff’s Motion for

19   Default Judgment and enter an order permanently enjoining Defendants from using “We

20   Fix Ugly Pools,” “We Fix Ugly Houses,” or any variation or combination of “We Fix Ugly”
21   as a corporate name, company name, trade name, trademark, or service mark. (Id.) To date,
22   no objections have been filed.

23   I.     STANDARD OF REVIEW

24          The Court “may accept, reject, or modify, in whole or in part, the findings or

25   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1)(C); see Baxter v.

26   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991). Parties have fourteen days from the service
27   of a copy of the magistrate’s recommendation within which to file specific written
28   objections to the Court. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 6, 72. Failure to object
 1   to a magistrate’s recommendation relieves the Court of conducting de novo review of the
 2   magistrate’s factual findings and waives all objections to those findings on appeal. See
 3   Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998). A failure to object to a magistrate’s
 4   conclusion “is a factor to be weighed in considering the propriety of finding waiver of an
 5   issue on appeal.” Id.
 6   II.    DISCUSSION
 7          Having reviewed the Report and Recommendation of Magistrate Judge Willett, and
 8   no objections having been made by any party thereto, the Court hereby incorporates and
 9   adopts Magistrate Judge Willett’s Report and Recommendation.
10   III.   CONCLUSION
11          Accordingly, for the reasons set forth,
12          IT IS HEREBY ORDERED adopting the Report and Recommendation of
13   Magistrate Judge Willett. (Doc. 25.)
14          IT IS FURTHER ORDERED granting Plaintiff’s Motion for Default Judgment.
15   (Doc. 24.)
16          IT IS FURTHER ORDERED permanently enjoining Defendants from using “We
17   Fix Ugly Pools,” “We Fix Ugly Houses,” or any variation or combination of “We Fix Ugly”
18   as a corporate name, company name, trade name, trademark, or service mark.
19          IT IS FURTHER ORDERED directing the Clerk of the Court to enter judgment
20   accordingly.
21          Dated this 6th day of January, 2020.
22
23                                               Honorable Stephen M. McNamee
24                                               Senior United States District Judge

25
26
27
28


                                                -2-
